Name: 91/89/EEC: Commission Decision of 5 February 1991 making financial provision for a project relating to the inactivation of the agents of scrapie and bovine spongiform encephalopathy
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  EU finance;  food technology;  agricultural policy
 Date Published: 1991-02-22

 Avis juridique important|31991D008991/89/EEC: Commission Decision of 5 February 1991 making financial provision for a project relating to the inactivation of the agents of scrapie and bovine spongiform encephalopathy Official Journal L 049 , 22/02/1991 P. 0031 - 0032 Finnish special edition: Chapter 3 Volume 36 P. 0176 Swedish special edition: Chapter 3 Volume 36 P. 0176 COMMISSION DECISION of 5 February 1991 making financial provision for a project relating to the inactivation of the agents of scrapie and bovine spongiform encephalopathy (91/89/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas it is important to establish safe processes in the rendering industry which will ensure freedom from infective levels of the agents of scrapie and bovine spongiform encephalopathy; Whereas a study to identify such processes will be carried out in the United Kingdom in cooperation with certain other Member States and the Commission; whereas it is necessary to obtain the necessary scrapie-infected material for the study from sheep or goats in several Member States, to ensure that all possible strains are tested; Whereas financial aid should be given to Member States in order to obtain the necessary material; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 A comparative study on the inactivation of the agents of scrapie and bovine spongiform encephalopathy shall be carried out in the United Kingdom, in order to identify practical processes which will destroy all strains of the agents, in accordance with the terms and provisions of the Annex. Article 2 The Community shall participate in the cost of purchasing suitable sheep and goats in the framework of this study, up to ECU 25 per animal, up to a maximum of 4 000 head in the United Kingdom and 1 000 in other Member States. Article 3 The Community financial contribution shall be granted after supporting documents have been submitted. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. ANNEX Protocol for study on parameters to inactivate the BSE/scrapie agent in the commercial rendering process 1. The work related to this study will be carried out in the United Kingdom, as follows: 1. Pilot-plant rendering - Prosper de Mulder, Doncaster; 2. Bio-assay in mice - Institute for Animal Health, Compton. The provision of suitable material will be supervised by the Veterinary Service of the Ministry of Agriculture, Fisheries and Food of the United Kingdom, who will act as coordinators for this project. 2. Objectives and results The objectives are to study rendering processes. The expected results and achievements will be a definition of parameters for rendering which will produce a safe product from the point of view of scrapie and BSE. 3. Summary of the literature The causal agents of scrapie and BSE are highly resistant to heat, chemicals and ionizing radiation. It appears that, prior to 1980/81, the rendering processes used in the United Kingdom did control the infective agent, but, some time in the early 1980s, changes in the rendering processes allowed sufficient agent to survive and cause disease. The newer systems differ from the old, and from those in use in other Member States, in a number of respects and neither the literature nor investigations carried out to date reveal the precise parameters necessary to inactivate the agent. 4. The work to be carried out This research will use brains from: 1. cattle infected with BSE; 2. sheep or goats affected with scrapie, (a) from United Kingdom sources; (b) from other Member States. The objective of 2 (a) and (b) is to take account of possible strain differences. The full protocol will be repeated with each type and source of material. In each case the infective brains will be processed in pilot-scale rendering equipment to simulate the most representative systems in use in the United Kingdom and other Member States. The resulting material will be assessed by bio-assay. It will be injected into susceptible strains of mice which will be observed and examined for signs of disease. The full protocol has been submitted to and agreed by the Scientific Veterinary Committee. It is anticipated that the results will be obtained in two to three years from commencement of the study.